IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 97 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
PATRICK GENE WILLITS,         :
                              :
               Petitioner     :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent

in failing to perfect a timely filing, Petitioner is entitled to a counsel-filed Petition for

Allowance of Appeal. See Pa.R.Crim.P. 122. Counsel is DIRECTED to file the already-

prepared Petition for Allowance of Appeal within 5 days.